United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50424
                          Summary Calendar


                         LEVI WOODERTS, JR.,

                           Plaintiff-Appellant,

                               versus

     SHERI TALLEY, Doctor; JOSEPH CASAL; LANNETTE LINTHICUM,

                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 4:03-CV-48
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Levi Wooderts, Jr., formerly Texas prisoner # 549210 and now

federal prisoner # 29639-077, appeals the district court’s order

granting summary judgment in his 42 U.S.C. § 1983 action in favor

of Dr. Sheri Talley and dismissing his claims against Joseph Casal

and Lannette Linthicum for failing to state a claim upon which

relief can be granted.   Wooderts has briefed no claim of error with

respect to the dismissal of his claims against Casal and Linthicum.

Any argument of error regarding the dismissal of his claims against



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 05-50424
                                        -2-

those defendants is abandoned.           See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

       Wooderts argues that the district court erred in granting

summary judgment in favor of Talley with respect to his claim that

she was deliberately indifferent to his serious medical needs.

Wooderts    has    failed     to   show     that   Talley    was   deliberately

indifferent     however.        Absent     exceptional      circumstances,   his

disagreement with her specific courses of treatment is insufficient

to raise a viable claim under § 1983.              Banuelos v. McFarland, 41

F.3d 232, 235 (5th Cir. 1995); Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).

       Wooderts also argues that the district court erred by refusing

to conduct a de novo review of the magistrate judge’s report and

recommendation, after he timely filed objections thereto. Wooderts

is correct that his objections were timely filed and that de novo

review was thus triggered.          See 28 U.S.C. § 636(b)(1); FED. R. CIV.

P. 6(a).   However, Wooderts has not demonstrated reversible error,

as he has failed to show that he was prejudiced by the lack of de

novo   review     by   the   district     court.    See   Kreimerman   v.    Casa

Veerkamp, S.A., de C.V., 22 F.3d 634, 646-47 (5th Cir. 1994).

       Wooderts last argues that the district court erred in denying

his motion to compel discovery. “The district court need not allow

any discovery unless it finds that plaintiff has supported his

claim with sufficient precision and factual specificity to raise a

genuine issue as to the illegality of defendant’s conduct at the
                             No. 05-50424
                                  -3-

time of the alleged acts.”     Schultea v. Wood, 47 F.3d 1427, 1434

(5th Cir. 1995) (en banc).      Wooderts did not meet that initial

burden; therefore, the district court’s discovery ruling was not an

abuse of discretion.   See Gomez v. St. Jude Med. Daig Div. Inc.,

442 F.3d 919, 927 (5th Cir. 2006).

     AFFIRMED.